Citation Nr: 0215175	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased evaluation for a scar of the 
right forearm, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1962, and had a prior period of active duty for 
training (ACDUTRA) from January to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
an evaluation in excess of 10 percent for a scar of the right 
forearm.  The veteran appealed that decision with respect to 
the evaluation assigned.

The Board also notes that, in a January 2001 rating action, 
the RO denied claims of entitlement to service connection for 
impairment of the right shoulder and entitlement to 
individual unemployability.  In hearing testimony presented 
at the RO in May 2001, the veteran expressed disagreement 
with that determination, which in turn was construed by the 
RO as a valid Notice of disagreement (NOD).  A Statement of 
the Case as to these two claims was issued in July 2001.  
Subsequently, the veteran did not file a substantive appeal, 
timely or otherwise, and accordingly, these claims are not 
currently in appellate status.

With regard to representation, the Board notes that the 
veteran had previously designated The American Legion as his 
representative, in a VA Form 23-22.  That designation was 
revoked in May 2001, as annotated upon the Form 23-22 in the 
claims file, and as noted by the Hearing Officer at the RO 
hearing of the same date.  See transcript at page 1.


REMAND

Review of the file reflects that, in January 2001, when the 
veteran filed his substantive appeal with respect to the 
issue of entitlement to an increased evaluation for a scar of 
the right forearm, he requested a hearing before a Member of 
the Board, to be held at his local RO.  As documented in the 
file, a Board hearing was scheduled for September 17, 2002, 
at the RO in Albuquerque, New Mexico.  The veteran failed to 
appear for that hearing.  


In October 2002, correspondence from the veteran was 
received, explaining that his failure to appear at the Board 
hearing was due to confusion regarding the date.  He 
requested that the Board hearing be rescheduled.  On October 
22, 2002, a Member of the Board granted the veteran's motion 
to reschedule the hearing.  Accordingly, a remand is required 
for the scheduling of a Board hearing.  See 38 U.S.C.A. 
§ 7107(b) (West Supp. 2002); 38 C.F.R. § 20.700(a) (2002).

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing before a Member 
of the Board at the RO, in 
accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).


